Case 1:18-cv-02328-CMA-NYW Document 94 Filed 07/12/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02328-CMA-NYW

  FRANCIS SCHAEFFER COX,

         Plaintiff,

  v.

  TERRY DODD,
  MARIA RENSEL,
  BILL RENSEL, and
  RICHARD NEFF,

         Defendants.

                                         MINUTE ORDER

  Entered by Magistrate Judge Nina Y. Wang

         Before the court are two motions: (1) Defendants Terry Dodd and Richard Neff’s (“Mr.
  Dodd” and “Mr. Neff” individually; collectively “Appearing Defendants”) Joined Objection to
  [the] Validity of Plaintiff’s June 18, 2019 Proof of Service (“the Objection”) [#85, filed July 2,
  2019]; (2) Third-Party Putative Intervenor Martin Gottesfeld (“Mr. Gottesfeld”) Motion to
  Intervene (“the Motion to Intervene”) [#92, filed July 8, 2019]. The Motions are before the
  undersigned Magistrate Judge under 28 U.S.C. § 636(b), the Order Referring Case dated December
  20, 2018 [#16], and the Memoranda dated July 3, 2019 [#86] and July 9, 2019 [#93]. For the
  reasons stated in this Order, both Motions are DENIED.

          In the Objection, Appearing Defendants Dodd and Neff seek to quash Plaintiff Francis
  Schaeffer Cox’s return of service on the two non-appearing defendants, Maria and Bill Rensel.
  [#85 at 1]. Alternatively, the Appearing Defendants seek to compel the presence of John P. Reiss,
  alleged to be the owner of the property where service on the Rensels was made, either by a writ of
  habeas corpus ad testificatum or leave to issue a subpoena. [Id.]. But neither of the two Appearing
  Defendants, Mr. Dodd and Mr. Neff, have standing to seek relief on behalf of the non-appearing
  Rensels. Two Moms & a Toy, LLC v. Int’l Playthings, LLC, No. 10-CV-02271-PAB-BNB, 2012
  WL 4795680, at *1 (D. Colo. Oct. 9, 2012); Crabtree v. Colorado, No. 88-C-1012, 1989 WL
  91119, at *3 (D. Colo. Aug. 9, 1989). Nor can the Appearing Defendants represent the interests
  of their co-Defendants. See Flymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320, 1321 (10th
  Cir. 2000) (“A litigant may bring his own claims to federal court without counsel, but not the
  claims of others.”). Accordingly, the Objection [#85] is DENIED.

          In the Motion to Intervene, third-party Martin Gottesfeld seeks leave to intervene in this
  matter to join Plaintiff’s numerous pending motions seeking relief against the Federal Bureau of
Case 1:18-cv-02328-CMA-NYW Document 94 Filed 07/12/19 USDC Colorado Page 2 of 2




  Prisons for allegedly limiting Plaintiff’s participation in this lawsuit. The court notes that Mr.
  Gottesfeld is already a litigant in a lawsuit in the Southern District of New York on a similar issue,
  Gottesfeld v. Anderson, 18-cv-10836 (S.D.N.Y., filed November 19, 2018). The court also notes
  that Mr. Gottesfeld limits his intervention to matters involving “the potential adverse nonparty”
  [#92 at 2], the United States. As Mr. Gottesfeld aptly notes, neither the United States nor the
  Bureau of Prisons, or any prison staff, are defendants to this action. The court has repeatedly
  cautioned Mr. Cox that such issues are not relevant to the present case. [#92 at 3 (“Gottesfeld has
  limited his motion to intervene to ex-parte matters”)]; [#79 (“The Status Conference will only
  cover matters which are relevant to the action currently before this court--i.e., the allegations made
  in the operative complaint against the defendants named in that complaint. Extraneous matters
  such as unrelated disputes with prison staff are not the subject of the instant action and the court
  will not consider or hear such argument at the Status Conference.” (emphasis added)]; [#71 (“Mr.
  Gottesfeld is not a party to this case and does not appear to be referenced in any way in the
  Complaint. As pleaded, the activities of Mr. Gottesfeld and the Bureau of Prisons are not relevant
  to the allegations in the Complaint.”)]. To the extent that Mr. Cox or Mr. Gottesfeld seek to
  challenge actions taken by the United States, the Bureau of Prisons, or any of their agents, the
  appropriate course of action appears to be the filing of a separate action, not adjudication of these
  issues in this action. Accordingly, the Motion to Intervene [#92] is DENIED.

          Consistent with this reasoning, this court STRIKES Plaintiff’s Emergency Ex-Parte
  Motion for a Temporary Restraining Order [#47] and the Ex-Parte Motion for Declaratory
  Judgment [#48], referred by the Memorandum dated May 27, 2019 [#50], because they relate to
  conduct by nonparties and are not properly adjudicated in the context of this present action. Allen
  v. Figuera, 416 F. App’x 771, 775 (10th Cir. 2011) (holding that a magistrate judge did not abuse
  his discretion in sua sponte striking a pleading).1


  DATED: July 12, 2019




  1
    The court strikes, rather than denies or recommends denial, to avoid any potential preclusive
  effect which could prejudice Mr. Cox’s or Mr. Gottesfeld’s ability to seek such relief elsewhere.
                                                    2
